Pennington, J.
— The objection to the judgment below, is, that it was rendered on Sunday. If the fact was so, the judgment must be reversed. But the justice, in his returns, certifies that the judgment was actually confessed before him at his office on Monday, the third of June, and entered that day; but that mistaking the day of the month, he had put it down the second of June, instead of the third, as it ought to have been. I think that this clerical error is amendable, and that judgment ought to be affirmed.
The other Judges concurred.
Judgment affirmed.